Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-5 in the reply filed on 4/6/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant states that claims 1 and 7 are generic such that it reserves the right to rejoinder.  Applicant’s comment on rejoinder is premature because no claim is allowed yet.  Claim 7 is not grouped with the elected invention Group I because the method of claim 7 is distinct from the method of claim 1.  The method of Group II is a dried processing and has a different mode of operation, design and effect from the elected invention I.  The method of claim 7 does not require mixing with liquid and it requires the repeat of the steps with a second plantain instead of repeating the steps with the same starting material as in Invention I.  
The elected claims are 1-5.  Claims 6-12 and new claim 13 are withdrawn from consideration as being directed to non-elected inventions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
In claim 1, the limitation “ high nutritional value plantain liquid supernatant “ is vague and indefinite because it is relative.  It is not clear what would be considered as high nutritional value.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over applicant’s admission of prior art, the article(#1) “ Properties of Starch extracted from three different Plantains cultivars" By Elvis.  ( It is noted that the article has a publication date of 11/2014 which is after the earliest priority date of the instant application.  However, the article is only relied upon for the teaching of extraction of starch from plantain which is identified as the Kim et al method of 1995), the article( #2 “ Are Your Vegetables Nutritionally Impotent” and the article( #3) “ 5 Ways to reuse Veggie Steaming/Blanching Water” .

The admitted prior art does not teach producing plantain mash having high nutritional value,the steps of removing liquid from the mash, separating the starch from the mash and returning the plantain supernatant to the mash as in , the steps of removing the liquid, placing the removed liquid into a container, isolating the starch in the container, extracting and saving the liquid supernatant, discarding the starch aggregate and returning the liquid to the drier mash to form high nutritional plantain product as in claims  and repeating the removing, transferring, keeping and extracting steps and adding one or more additional food components as in claim 1, the type of additional component as in claims 2-3, the initial liquid is fresh water as in claim 4 and the adding of starch as in claim 5.
It is known to obtain starch from plantain as it is well known that plantain is a very starchy fruit.  Article 1 shows to extract starch from plantain by mashing the fruit to form a slurry, filtering the slurry, allowing the filtrate to stand for starch to settle to obtain starch and a supernatant.  
In the article “ Are Your Vegetable Nutritionally Impotent”, it is shown that nutrients in vegetables are lost during processing such as cutting, cooking, freezing, juicing and storing.  
In the article “ 5 Ways to Reuse Veggie Steaming/Blanching Water” , it is shown that nutrients are lost when vegetables are processed and leached into the water.  The article teaches to reuse the water obtained from the processing of the vegetable which contains the nutrients lost from the vegetables.  The water can be used as soup stock, additive in cooking and drinking.

Applicant’s attention is directed to the following case law which is applicable to the instant claims:
In re Levin 84 USPQ 232, which takes the position that "new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, in the constantly developing art of preparing no one else ever did the particular thing upon which the applicant asserts his right to patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
April 10, 2021
/LIEN T TRAN/Primary Examiner, Art Unit 1793